Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of The Toro Company: We consent to incorporation by reference in the Registration Statement (No. 333-119504) on Form S-8 of The Toro Company, of our report dated June 27, 2008, relating to the statements of net assets available for benefits of The Toro Company Investment, Savings, and Employee Stock Ownership Plan as of December 31, 2007 and 2006, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule of Schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2007, which report appears in the December 31, 2007 annual report on Form 11-K of The Toro Company Investment, Savings, and Employee Stock Ownership Plan. /s/ KPMG LLP Minneapolis,
